Exhibit 10.1

COMSCORE, INC.

2018 EQUITY AND INCENTIVE COMPENSATION PLAN

(as Amended and Restated Effective as of July 9, 2020)

1. Purpose; Prior Plan. The purpose of this Plan is to attract and retain
non-employee Directors, Employees and certain consultants to the Company and its
Subsidiaries, and to provide to such persons incentives and rewards for service
and/or performance. The Plan as set forth herein constitutes an amendment and
restatement of the Company’s 2018 Equity and Incentive Compensation Plan as in
effect immediately prior to the Effective Date (the “Prior Plan”). This Plan
shall supersede and replace in its entirety the Prior Plan; provided, however,
that notwithstanding any provisions herein to the contrary, except for the
provisions of Section 3(a), each award granted under the Prior Plan prior to the
Effective Date shall be subject to the terms and provisions applicable to such
award under the Prior Plan as in effect immediately prior to the Effective Date.

2. Definitions. As used in this Plan:

(a) “Appreciation Right” means a right granted pursuant to Section 5 of this
Plan.

(b) “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of an Appreciation Right.

(c) “Board” means the Board of Directors of the Company.

(d) “Cash Incentive Award” means a cash award granted pursuant to Section 8 of
this Plan.

(e) “Change in Control” has the meaning set forth in Section 12 of this Plan.

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(g) “Committee” means the Compensation Committee of the Board (or its
successor(s)), or any other committee of the Board designated by the Board to
administer this Plan pursuant to Section 10 of this Plan.

(h) “Common Stock” means the common stock, par value $0.001 per share, of the
Company or any security into which such common stock may be changed by reason of
any transaction or event of the type referred to in Section 11 of this Plan.

(i) “Company” means comScore, Inc., a Delaware corporation, and its successors.

(j) “Date of Grant” means the date provided for by the Committee on which a
grant of Option Rights, Appreciation Rights, Performance Shares, Performance
Units, Cash Incentive Awards, or other awards contemplated by Section 9 of this
Plan, or a grant or sale of



--------------------------------------------------------------------------------

Restricted Stock, Restricted Stock Units, or other awards contemplated by
Section 9 of this Plan, will become effective (which date will not be earlier
than the date on which the Committee takes action with respect thereto).

(k) “Director” means a member of the Board.

(l) “Effective Date” means July 9, 2020, the date on which this amendment and
restatement of the Plan was approved by the Stockholders.

(m) “Employee” means any person, including officers and Directors, employed by
the Company or any Subsidiary. Neither service as a Director nor payment of a
director’s fee by the Company will be sufficient to constitute “employment” by
the Company or any Subsidiary.

(n) “Evidence of Award” means an agreement, certificate, resolution or other
type or form of writing or other evidence approved by the Committee that sets
forth the terms and conditions of the awards granted under this Plan. An
Evidence of Award may be in an electronic medium, may be limited to notation on
the books and records of the Company and, unless otherwise determined by the
Committee, need not be signed by a representative of the Company or a
Participant.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

(p) “Incentive Stock Option” means an Option Right that is intended to qualify
as an “incentive stock option” under Section 422 of the Code or any successor
provision.

(q) “Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares, Performance Units or Cash Incentive Awards or,
when so determined by the Committee, Option Rights, Appreciation Rights,
Restricted Stock, Restricted Stock Units, dividend equivalents or other awards
pursuant to this Plan. The Management Objectives shall be determined by the
Committee and may be based upon, but shall not be limited to, one or more of the
following performance criteria: earnings, cash flow, cash value added
performance, stockholder return and/or value, revenues or revenue growth,
operating profits (including earnings before interest, taxes, depreciation
and/or amortization or variations thereof), net profits, earnings per share,
stock price, cost reduction goals, debt ratios, financial return ratios, profit
return and margins, market share, working capital, return on capital, safety,
employee engagement, employee satisfaction, and other cultural improvement
goals. The Committee may select one criterion or multiple criteria for measuring
performance. Management Objectives may be measured on Company, Subsidiary,
business unit, business group, or corporate department performance, or on any
combination thereof. Further, a Management Objective may be based on comparative
performance with other companies or other external measures of the selected
objective. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which it conducts its business, or other events or circumstances
render the Management Objectives unsuitable, the Committee may in its discretion
modify such Management Objectives or the acceptable levels of achievement, in
whole or in part, as the Committee deems appropriate and equitable.

 

2



--------------------------------------------------------------------------------

(r) “Market Value per Share” means, as of any particular date, if the Common
Stock is listed on any established stock exchange or traded on any established
market, and unless otherwise determined by the Committee, the closing price of a
share of Common Stock as quoted on such exchange or market on the date of
determination, as reported in a source the Committee deems reliable. If there is
no closing price for the Common Stock on the particular date, then the Market
Value per Share will be the closing price on the last preceding date for which
such quotation exists. If there is no regular public trading market for the
shares of Common Stock, then the Market Value per Share shall be the fair market
value as determined in good faith by the Committee. The Committee is authorized
to adopt another fair market value pricing method provided such method is stated
in the applicable Evidence of Award and is in compliance with the fair market
value pricing rules set forth in Section 409A of the Code.

(s) “Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.

(t) “Option Price” means the purchase price payable on exercise of an Option
Right.

(u) “Option Right” means the right to purchase shares of Common Stock upon
exercise of an award granted pursuant to Section 4 of this Plan.

(v) “Participant” means a person who is selected by the Committee to receive
benefits under this Plan and who is at the time (i) an Employee, including a
person who has agreed to commence serving in such capacity within 90 days of the
Date of Grant, (ii) a consultant (provided that such person satisfies the Form
S-8 definition of “employee”), or (iii) a non-employee Director.

(w) “Performance Period” means, in respect of a Cash Incentive Award,
Performance Share or Performance Unit, a period of time established pursuant to
Section 8 of this Plan within which the Management Objectives relating to such
Cash Incentive Award, Performance Share or Performance Unit are to be achieved.

(x) “Performance Share” means a bookkeeping entry that records the equivalent of
one share of Common Stock awarded pursuant to Section 8 of this Plan.

(y) “Performance Unit” means a bookkeeping entry awarded pursuant to Section 8
of this Plan that records a unit equivalent to $1.00 or such other value as is
determined by the Committee.

(z) “Person” means any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

(aa) “Plan” means this comScore, Inc. 2018 Equity and Incentive Compensation
Plan, as may be amended or amended and restated from time to time.

 

3



--------------------------------------------------------------------------------

(bb) “Predecessor Plan” means the comScore, Inc. 2007 Equity Incentive Plan, as
amended and restated from time to time.

(cc) “Prior Plan” has the meaning set forth in Section 1 of the Plan.

(dd) “Restricted Stock” means shares of Common Stock granted or sold pursuant to
Section 6 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfers has expired.

(ee) “Restricted Stock Units” means an award made pursuant to Section 7 of this
Plan of the right to receive shares of Common Stock, cash or a combination
thereof at the end of the applicable Restriction Period.

(ff) “Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions, as provided in Section 7 of this Plan.

(gg) “Spread” means the excess of the Market Value per Share on the date when an
Appreciation Right is exercised over the Base Price provided for with respect to
the Appreciation Right.

(hh) “Stockholder” means an individual or entity that owns one or more shares of
Common Stock.

(ii) “Subsidiary” means a corporation, company or other entity (i) more than 50%
of whose outstanding shares or securities (representing the right to vote for
the election of directors or other managing authority) are, or (ii) which does
not have outstanding shares or securities (as may be the case in a partnership,
joint venture, limited liability company, unincorporated association or other
similar entity), but more than 50% of whose ownership interest representing the
right generally to make decisions for such other entity is, now or hereafter,
owned or controlled, directly or indirectly, by the Company; provided, however,
that for purposes of determining whether any person may be a Participant for
purposes of any grant of Incentive Stock Options, “Subsidiary” shall be
determined in accordance with Section 424(f) of the Code or any successor
provision.

3. Shares Available Under this Plan.

(a) Maximum Shares Available Under this Plan.

 

  (i)

Subject to adjustment as provided in Section 11 of this Plan and the share
counting rules set forth in Section 3(b) of this Plan, the number of shares of
Common Stock available under this Plan for awards of (A) Option Rights or
Appreciation Rights, (B) Restricted Stock, (C) Restricted Stock Units,
(D) Performance Shares or Performance Units, (E) awards contemplated by
Section 9 of this Plan, (F) dividend equivalents paid with respect to awards
made under this Plan, or (G) awards corresponding to those described in the
preceding clauses (A) through (F) that were made under the Prior Plan will not
exceed in the aggregate 20,250,000 shares of Common Stock. Such shares may be
shares of original issuance or treasury shares or a combination of the
foregoing.

 

4



--------------------------------------------------------------------------------

  (ii)

The aggregate number of shares of Common Stock available under Section 3(a)(i)
of this Plan will be reduced by (A) one share of Common Stock for every one
share of Common Stock subject to an award of Option Rights or Appreciation
Rights granted under this Plan or the Prior Plan, and (B) two shares of Common
Stock for every one share of Common Stock subject to an award other than of
Option Rights or Appreciation Rights granted under this Plan or the Prior Plan.

(b) Share Counting Rules.

 

  (i)

Except as provided in Section 22 of this Plan, if any award granted under this
Plan or the Prior Plan (in whole or in part) is cancelled or forfeited, expires,
is settled for cash, or is unearned, the shares of Common Stock subject to such
award will, to the extent of such cancellation, forfeiture, expiration, cash
settlement, or unearned amount, again be available under Section 3(a)(i) above
(at a rate of one share of Common Stock for every one share of Common Stock
subject to awards of Option Rights or Appreciation Rights and two shares of
Common Stock for every one share of Common Stock subject to awards other than of
Option Rights or Appreciation Rights).

 

  (ii)

If, after December 31, 2017, any shares of Common Stock subject to an award
granted under the Predecessor Plan are forfeited, or an award granted under the
Predecessor Plan (in whole or in part) is cancelled or forfeited, expires, is
settled for cash, or is unearned, the shares of Common Stock subject to such
award will, to the extent of such cancellation, forfeiture, expiration, cash
settlement, or unearned amount, be available for awards under the Prior Plan or
this Plan, as applicable (at a rate of one share of Common Stock for every one
share of Common Stock subject to such award).

 

  (iii)

Notwithstanding anything to the contrary contained in this Plan: (A) shares of
Common Stock withheld by the Company, tendered or otherwise used in payment of
the Option Price of an Option Right (whether granted under this Plan or the
Prior Plan) or the Base Price of an Appreciation Right (whether granted under
this Plan or the Prior Plan) will not be added (or added back, as applicable) to
the aggregate number of shares of Common Stock available under Section 3(a)(i)
of this Plan; (B) shares of Common Stock withheld by the Company, tendered or
otherwise used to satisfy tax withholding with respect to awards (whether
granted under this Plan or the Prior Plan) other than as described in clause
(C) will not be

 

5



--------------------------------------------------------------------------------

  added (or added back, as applicable) to the aggregate number of shares of
Common Stock available under Section 3(a)(i) of this Plan; (C) shares of Common
Stock withheld by the Company, tendered or otherwise used prior to the
expiration of this Plan to satisfy tax withholding with respect to awards
(whether granted under this Plan or the Prior Plan) other than Option Rights or
Appreciation Rights shall be added back (but only to the extent such withholding
did not exceed the minimum amounts of tax required to be withheld) to the
aggregate number of shares of Common Stock available under Section 3(a)(i) of
this Plan; (D) shares of Common Stock subject to an Appreciation Right (whether
granted under this Plan or the Prior Plan) that are not actually issued in
connection with the settlement of such Appreciation Right on the exercise
thereof, will not be added back to the aggregate number of shares of Common
Stock available under Section 3(a)(i) of this Plan; and (E) shares of Common
Stock reacquired by the Company on the open market or otherwise using cash
proceeds from the exercise of Option Rights (whether granted under this Plan or
the Prior Plan) will not be added (or added back, as applicable) to the
aggregate number of shares of Common Stock available under Section 3(a)(i) of
this Plan.

 

  (iv)

If, under this Plan, a Participant has elected to give up the right to receive
compensation in exchange for shares of Common Stock based on fair market value,
such shares of Common Stock will not count against the aggregate limit under
Section 3(a)(i) of this Plan.

(c) Limit on Incentive Stock Options. Notwithstanding anything to the contrary
contained in this Plan, and subject to adjustment as provided in Section 11 of
this Plan, the aggregate number of shares of Common Stock actually issued or
transferred by the Company upon the exercise of Incentive Stock Options (whether
granted under this Plan or the Prior Plan) will not exceed 20,250,000 shares of
Common Stock.

(d) Individual Director Limit. Notwithstanding anything to the contrary
contained in this Plan, and subject to adjustment as provided in Section 11 of
this Plan, in no event will any non-employee Director in any one calendar year
be granted compensation for such service having an aggregate maximum value
(measured at the Date of Grant as applicable, and calculating the value of any
awards under this Plan based on the grant date fair value for financial
reporting purposes) in excess of $900,000.

4. Option Rights. The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of Option
Rights. Each such grant may utilize any or all of the authorizations, and will
be subject to all of the requirements, contained in the following provisions:

(a) Each grant will specify the number of shares of Common Stock to which it
pertains subject to the limitations set forth in Section 3 of this Plan.

 

6



--------------------------------------------------------------------------------

(b) Each grant will specify an Option Price per share of Common Stock, which
(except with respect to awards under Section 22 of this Plan) may not be less
than the Market Value per Share on the Date of Grant.

(c) Each grant will specify whether the Option Price will be payable (i) in
cash, by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
shares of Common Stock owned by the Optionee having a value at the time of
exercise equal to the total Option Price, (iii) subject to any conditions or
limitations established by the Committee, by the withholding of shares of Common
Stock otherwise issuable upon exercise of an Option Right pursuant to a “net
exercise” arrangement (it being understood that, solely for purposes of
determining the number of treasury shares held by the Company, the shares of
Common Stock so withheld will not be treated as issued and acquired by the
Company upon such exercise), (iv) by a combination of such methods of payment,
or (v) by such other methods as may be approved by the Committee.

(d) To the extent permitted by law, any grant may provide for deferred payment
of the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares of Common Stock to
which such exercise relates.

(e) Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.

(f) Each grant will specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary, if any, that is necessary before
any Option Rights or installments thereof will become exercisable. Option Rights
may provide for continued vesting or the earlier exercise of such Option Rights,
including in the event of the retirement, death or disability of a Participant
or in the event of a Change in Control.

(g) Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.

(h) Option Rights granted under this Plan may be (i) options, including
Incentive Stock Options, that are intended to qualify under particular
provisions of the Code, (ii) options that are not intended to so qualify, or
(iii) combinations of the foregoing. Incentive Stock Options may only be granted
to Participants who meet the definition of “employees” under Section 3401(c) of
the Code.

(i) No Option Right will be exercisable more than 10 years from the Date of
Grant. The Committee may provide in any Evidence of Award for the automatic
exercise of an Option Right upon such terms and conditions as established by the
Committee.

(j) Option Rights granted under this Plan may not provide for any dividends or
dividend equivalents thereon.

(k) Each grant of Option Rights will be evidenced by an Evidence of Award. Each
Evidence of Award will be subject to this Plan and will contain such terms and
provisions, consistent with this Plan, as the Committee may approve.

 

7



--------------------------------------------------------------------------------

5. Appreciation Rights.

(a) The Committee may, from time to time and upon such terms and conditions as
it may determine, authorize the granting to any Participant of Appreciation
Rights. An Appreciation Right will be the right of the Participant to receive
from the Company an amount determined by the Committee, which will be expressed
as a percentage of the Spread (not exceeding 100%) at the time of exercise.

(b) Each grant of Appreciation Rights may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

 

  (i)

Each grant may specify that the amount payable on exercise of an Appreciation
Right will be paid by the Company in cash, shares of Common Stock or any
combination thereof.

 

  (ii)

Any grant may specify that the amount payable on exercise of an Appreciation
Right may not exceed a maximum specified by the Committee on the Date of Grant.

 

  (iii)

Any grant may specify waiting periods before exercise and permissible exercise
dates or periods.

 

  (iv)

Each grant will specify the period or periods of continuous service by the
Participant with the Company or any Subsidiary, if any, that is necessary before
the Appreciation Rights or installments thereof will become exercisable.
Appreciation Rights may provide for continued vesting or the earlier exercise of
such Appreciation Rights, including in the event of the retirement, death or
disability of a Participant or in the event of a Change in Control.

 

  (v)

Any grant of Appreciation Rights may specify Management Objectives that must be
achieved as a condition of the exercise of such Appreciation Rights.

 

  (vi)

Appreciation Rights granted under this Plan may not provide for any dividends or
dividend equivalents thereon.

 

  (vii)

Successive grants of Appreciation Rights may be made to the same Participant
regardless of whether any Appreciation Rights previously granted to the
Participant remain unexercised.

 

  (viii)

Each grant of Appreciation Rights will be evidenced by an Evidence of Award.
Each Evidence of Award will be subject to this Plan and will contain such terms
and provisions, consistent with this Plan, as the Committee may approve.

 

8



--------------------------------------------------------------------------------

(c) Also, regarding Appreciation Rights:

 

  (i)

Each grant will specify in respect of each Appreciation Right a Base Price,
which (except with respect to awards under Section 22 of this Plan) may not be
less than the Market Value per Share on the Date of Grant; and

 

  (ii)

No Appreciation Right granted under this Plan may be exercised more than 10
years from the Date of Grant. The Committee may provide in any Evidence of Award
for the automatic exercise of an Appreciation Right upon such terms and
conditions as established by the Committee.

6. Restricted Stock. The Committee may, from time to time and upon such terms
and conditions as it may determine, authorize the grant or sale of Restricted
Stock to Participants. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(a) Each such grant or sale will constitute an immediate transfer of the
ownership of shares of Common Stock to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter described.

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share on the Date of Grant.

(c) Each such grant or sale will provide that the Restricted Stock covered by
such grant or sale will be subject to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code for a period to be determined by the
Committee on the Date of Grant or until achievement of Management Objectives
referred to in Section 6(e) of this Plan.

(d) Each such grant or sale will provide that during or after the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Committee on the Date of Grant (which restrictions may
include rights of repurchase or first refusal of the Company or provisions
subjecting the Restricted Stock to a continuing substantial risk of forfeiture
while held by any transferee).

(e) Any grant of Restricted Stock may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock.

(f) Notwithstanding anything to the contrary contained in this Plan, Restricted
Stock may provide for continued vesting or the earlier termination of
restrictions on such Restricted Stock, including in the event of the retirement,
death or disability of a Participant or in the event of a Change in Control.

 

9



--------------------------------------------------------------------------------

(g) Any such grant or sale of Restricted Stock will require that any and all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and/or reinvested in additional
Restricted Stock, which will be subject to the same restrictions as the
underlying award. For the avoidance of doubt, any such dividends or other
distributions on Restricted Stock will be deferred until, and paid contingent
upon, the vesting of such Restricted Stock.

(h) Each grant or sale of Restricted Stock will be evidenced by an Evidence of
Award. Each Evidence of Award will be subject to this Plan and will contain such
terms and provisions, consistent with this Plan, as the Committee may approve.
Unless otherwise directed by the Committee, (i) all certificates representing
Restricted Stock will be held in custody by the Company until all restrictions
thereon will have lapsed, together with a stock power or powers executed by the
Participant in whose name such certificates are registered, endorsed in blank
and covering such shares or (ii) all Restricted Stock will be held at the
Company’s transfer agent in book entry form with appropriate restrictions
relating to the transfer of such Restricted Stock.

7. Restricted Stock Units. The Committee may, from time to time and upon such
terms and conditions as it may determine, authorize the granting or sale of
Restricted Stock Units to Participants. Each such grant or sale may utilize any
or all of the authorizations, and will be subject to all of the requirements,
contained in the following provisions:

(a) Each such grant or sale will constitute the agreement by the Company to
deliver shares of Common Stock or cash, or a combination thereof, to the
Participant in the future in consideration of the performance of services, but
subject to the fulfillment of such conditions (which may include the achievement
of Management Objectives) during the Restriction Period as the Committee may
specify.

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share on the Date of Grant.

(c) Notwithstanding anything to the contrary contained in this Plan, Restricted
Stock Units may provide for continued vesting or the earlier lapse or other
modification of the Restriction Period, including in the event of the
retirement, death or disability of a Participant or in the event of a Change in
Control.

(d) During the Restriction Period, the Participant will have no right to
transfer any rights under his or her award and will have no rights of ownership
in the shares of Common Stock deliverable upon payment of the Restricted Stock
Units and will have no right to vote them, but the Committee may, at or after
the Date of Grant, authorize the payment of dividend equivalents on such
Restricted Stock Units on a deferred and contingent basis, either in cash or in
additional shares of Common Stock; provided, however, that dividend equivalents
or other distributions on shares of Common Stock underlying Restricted Stock
Units will be deferred until and paid contingent upon the vesting of such
Restricted Stock Units.

(e) Each grant or sale of Restricted Stock Units will specify the time and
manner of payment of the Restricted Stock Units that have been earned. Each
grant or sale will specify that the amount payable with respect thereto will be
paid by the Company in shares of Common Stock or cash, or a combination thereof.

(f) Each grant or sale of Restricted Stock Units will be evidenced by an
Evidence of Award. Each Evidence of Award will be subject to this Plan and will
contain such terms and provisions, consistent with this Plan, as the Committee
may approve.

 

10



--------------------------------------------------------------------------------

8. Cash Incentive Awards, Performance Shares and Performance Units. The
Committee may, from time to time and upon such terms and conditions as it may
determine, authorize the granting of Cash Incentive Awards, Performance Shares
and Performance Units. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(a) Each grant will specify the number or amount of Performance Shares or
Performance Units, or amount payable with respect to a Cash Incentive Award, to
which it pertains, which number or amount may be subject to adjustment to
reflect changes in compensation or other factors.

(b) The Performance Period with respect to each Cash Incentive Award or grant of
Performance Shares or Performance Units will be such period of time as will be
determined by the Committee, which may be subject to continued vesting or
earlier lapse or other modification, including in the event of the retirement,
death or disability of a Participant or in the event of a Change in Control.

(c) Each grant of a Cash Incentive Award, Performance Shares or Performance
Units will specify Management Objectives which, if achieved, will result in
payment or early payment of the award, and each grant may specify in respect of
such specified Management Objectives a minimum acceptable level or levels of
achievement and may set forth a formula for determining the number of
Performance Shares or Performance Units, or amount payable with respect to a
Cash Incentive Award, that will be earned if performance is at or above the
minimum or threshold level or levels, or is at or above the target level or
levels, but falls short of maximum achievement of the specified Management
Objectives.

(d) Each grant will specify the time and manner of payment of a Cash Incentive
Award, Performance Shares or Performance Units that have been earned. Any grant
may specify that the amount payable with respect thereto may be paid by the
Company in cash, in shares of Common Stock, in Restricted Stock or Restricted
Stock Units or in any combination thereof.

(e) Any grant of a Cash Incentive Award, Performance Shares or Performance Units
may specify that the amount payable or the number of shares of Common Stock,
Restricted Stock or Restricted Stock Units payable with respect thereto may not
exceed a maximum specified by the Committee on the Date of Grant.

(f) The Committee may, on the Date of Grant of Performance Shares or Performance
Units, provide for the payment of dividend equivalents to the holder thereof
either in cash or in additional shares of Common Stock, subject in all cases to
deferral and payment on a contingent basis based on the Participant’s earning
and vesting of the Performance Shares or Performance Units, as applicable, with
respect to which such dividend equivalents are paid.

(g) Each grant of a Cash Incentive Award, Performance Shares or Performance
Units will be evidenced by an Evidence of Award. Each Evidence of Award will be
subject to this Plan and will contain such terms and provisions, consistent with
this Plan, as the Committee may approve.

 

11



--------------------------------------------------------------------------------

9. Other Awards.

(a) Subject to applicable law and the applicable limits set forth in Section 3
of this Plan, the Committee may authorize the grant to any Participant of shares
of Common Stock or such other awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or relating
to, shares of Common Stock or factors that may influence the value of such
shares, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into shares of Common
Stock, purchase rights for shares of Common Stock, awards with value and payment
contingent upon performance of the Company or specified Subsidiaries, affiliates
or other business units thereof or any other factors designated by the
Committee, and awards valued by reference to the book value of the shares of
Common Stock or the value of securities of, or the performance of specified
Subsidiaries or affiliates or other business units of the Company. The Committee
will determine the terms and conditions of such awards. Shares of Common Stock
delivered pursuant to an award in the nature of a purchase right granted under
this Section 9 will be purchased for such consideration, paid for at such time,
by such methods, and in such forms, including, without limitation, shares of
Common Stock, other awards, notes or other property, as the Committee
determines.

(b) Cash awards, as an element of or supplement to any other award granted under
this Plan, may also be granted pursuant to this Section 9.

(c) The Committee may authorize the grant of shares of Common Stock as a bonus,
or may authorize the grant of other awards in lieu of obligations of the Company
or a Subsidiary to pay cash or deliver other property under this Plan or under
other plans or compensatory arrangements, subject to such terms as will be
determined by the Committee in a manner that complies with Section 409A of the
Code.

(d) The Committee may, at or after the Date of Grant, authorize the payment of
dividends or dividend equivalents on awards granted under this Section 9 on a
deferred and contingent basis, either in cash or in additional shares of Common
Stock; provided, however, that dividend equivalents or other distributions on
shares of Common Stock underlying awards granted under this Section 9 will be
deferred until and paid contingent upon the earning and vesting of such awards.

(e) The Evidence of Award will specify the time and terms of delivery of an
award granted under this Section 9.

(f) Notwithstanding anything to the contrary contained in this Plan, awards
under this Section 9 may provide for the earning or vesting of, or earlier
elimination of restrictions applicable to, such award, including in the event of
the retirement, death or disability of a Participant or in the event of a Change
in Control.

 

12



--------------------------------------------------------------------------------

10. Administration of this Plan.

(a) This Plan will be administered by the Committee. The Committee may from time
to time delegate all or any part of its authority under this Plan to a
subcommittee thereof. To the extent of any such delegation, references in this
Plan to the Committee will be deemed to be references to such subcommittee.

(b) The interpretation and construction by the Committee of any provision of
this Plan or of any Evidence of Award (or related documents) and any
determination by the Committee pursuant to any provision of this Plan or of any
such agreement, notification or document will be final and conclusive. No member
of the Committee shall be liable for any such action or determination made in
good faith. In addition, the Committee is authorized to take any action it
determines in its sole discretion to be appropriate subject only to the express
limitations contained in this Plan, and no authorization in any Plan section or
other provision of this Plan is intended or may be deemed to constitute a
limitation on the authority of the Committee.

(c) To the extent permitted by law, the Committee may delegate to one or more of
its members, to one or more officers of the Company, or to one or more agents or
advisors, such administrative duties or powers as it may deem advisable, and the
Committee, the subcommittee, or any person to whom duties or powers have been
delegated as aforesaid, may employ one or more persons to render advice with
respect to any responsibility the Committee, the subcommittee or such person may
have under this Plan. The Committee may, by resolution, authorize one or more
officers of the Company to do one or both of the following on the same basis as
the Committee: (i) designate employees to be recipients of awards under this
Plan; and (ii) determine the size of any such awards; provided, however, that
(A) the Committee will not delegate such responsibilities to any such officer
for awards granted to an employee who is an officer, Director, or more than 10%
“beneficial owner” (as such term is defined in Rule 13d-3 promulgated under the
Exchange Act) of any class of the Company’s equity securities that is registered
pursuant to Section 12 of the Exchange Act, as determined by the Committee in
accordance with Section 16 of the Exchange Act; (B) the resolution providing for
such authorization shall set forth the total number of shares of Common Stock
such officer(s) may grant; and (C) the officer(s) will report periodically to
the Committee regarding the nature and scope of the awards granted pursuant to
the authority delegated.

11. Adjustments. The Committee shall make or provide for such adjustments in the
number of and kind of shares of Common Stock covered by outstanding Option
Rights, Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units granted hereunder and, if applicable,
in the number of and kind of shares of Common Stock covered by other awards
granted pursuant to Section 9 of this Plan, in the Option Price and Base Price
provided in outstanding Option Rights and Appreciation Rights, respectively, in
Cash Incentive Awards, and in other award terms, as the Committee, in its sole
discretion, exercised in good faith, determines is equitably required to prevent
dilution or enlargement of the rights of Participants that otherwise would
result from (a) any extraordinary cash dividend, stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, (b) any merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect

 

13



--------------------------------------------------------------------------------

similar to any of the foregoing. Moreover, in the event of any such transaction
or event or in the event of a Change in Control, the Committee may provide in
substitution for any or all outstanding awards under this Plan such alternative
consideration (including cash), if any, as it, in good faith, may determine to
be equitable in the circumstances and shall require in connection therewith the
surrender of all awards so replaced in a manner that complies with Section 409A
of the Code. In addition, for each Option Right or Appreciation Right with an
Option Price or Base Price, respectively, greater than the consideration offered
in connection with any such transaction or event or Change in Control, the
Committee may in its discretion elect to cancel such Option Right or
Appreciation Right without any payment to the Person holding such Option Right
or Appreciation Right. The Committee shall also make or provide for such
adjustments in the number of shares of Common Stock specified in Section 3 of
this Plan as the Committee in its sole discretion, exercised in good faith,
determines is appropriate to reflect any transaction or event described in this
Section 11; provided, however, that any such adjustment to the number specified
in Section 3(c) of this Plan will be made only if and to the extent that such
adjustment would not cause any Option Right intended to qualify as an Incentive
Stock Option to fail to so qualify.

12. Change in Control. For purposes of this Plan, except as may be otherwise
prescribed by the Committee with respect to an award made under this Plan, a
“Change in Control” will be deemed to have occurred upon the occurrence (after
the Effective Date) of any of the following events:

(a) any Person becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of either (i) the
then-outstanding Common Stock (the “Outstanding Company Common Stock”) or
(ii) the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of Directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this definition, the following acquisitions shall not constitute a Change in
Control: (A) any acquisition directly from the Company, (B) any acquisition by
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (D) any acquisition pursuant to a transaction that complies with
Sections 12(c)(i), (c)(ii) and (c)(iii) below;

(b) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Director subsequent to
the Effective Date whose election, or nomination for election by the
Stockholders, was approved by a vote of a majority of the Directors then
comprising the Incumbent Board (either by specific vote or by approval of the
proxy statement of the Company in which such individual is named as a nominee
for Director, without objection to such nomination) shall be considered as
though such individual was a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of Directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(c) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets

 

14



--------------------------------------------------------------------------------

or securities of another entity by the Company or any of its Subsidiaries (each,
a “Business Combination”), in each case unless, following such Business
Combination, (i) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 50%
or more of, respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

(d) approval by the Stockholders of a complete liquidation or dissolution of the
Company.

13. Detrimental Activity and Recapture Provisions. Any Evidence of Award may
reference a clawback policy of the Company or provide for the cancellation or
forfeiture of an award or the forfeiture and repayment to the Company of any
gain related to an award, or other provisions intended to have a similar effect,
upon such terms and conditions as may be determined by the Committee from time
to time, if a Participant, either (a) during employment or other service with
the Company or a Subsidiary, or (b) within a specified period after termination
of such employment or service, engages in any detrimental activity, as described
in the applicable Evidence of Award or such clawback policy. In addition,
notwithstanding anything in this Plan to the contrary, any Evidence of Award or
such clawback policy may also provide for the cancellation or forfeiture of an
award or the forfeiture and repayment to the Company of any shares of Common
Stock issued under and/or any other benefit related to an award, or other
provisions intended to have a similar effect, upon such terms and conditions as
may be required by the Committee or under Section 10D of the Exchange Act and
any applicable rules or regulations promulgated by the Securities and Exchange
Commission or any national securities exchange or national securities
association on which the shares of Common Stock may be traded.

14. Non-U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company or

 

15



--------------------------------------------------------------------------------

any Subsidiary under an agreement with a foreign nation or agency, as the
Committee may consider necessary or appropriate to accommodate differences in
local law, tax policy or custom. Moreover, the Committee may approve such
supplements to or amendments, restatements or alternative versions of this Plan
(including sub-plans) as it may consider necessary or appropriate for such
purposes, without thereby affecting the terms of this Plan as in effect for any
other purpose, and the secretary or other appropriate officer of the Company may
certify any such document as having been approved and adopted in the same manner
as this Plan. No such special terms, supplements, amendments or restatements,
however, will include any provisions that are inconsistent with the terms of
this Plan as then in effect unless this Plan could have been amended to
eliminate such inconsistency without further approval by the Stockholders.

15. Transferability.

(a) Except as otherwise determined by the Committee, no Option Right,
Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance Share,
Performance Unit, Cash Incentive Award, award contemplated by Section 9 of this
Plan or dividend equivalents paid with respect to awards made under this Plan
will be transferable by the Participant except by will or the laws of descent
and distribution. In no event will any such award granted under this Plan be
transferred for value. Except as otherwise determined by the Committee, Option
Rights and Appreciation Rights will be exercisable during the Participant’s
lifetime only by him or her or, in the event of the Participant’s legal
incapacity to do so, by his or her guardian or legal representative acting on
behalf of the Participant in a fiduciary capacity under state law or court
supervision.

(b) The Committee may specify on the Date of Grant that part or all of the
shares of Common Stock that are (i) to be issued or transferred by the Company
upon the exercise of Option Rights or Appreciation Rights, upon the termination
of the Restriction Period applicable to Restricted Stock Units or upon payment
under any grant of Performance Shares or Performance Units or (ii) no longer
subject to the substantial risk of forfeiture and restrictions on transfer
referred to in Section 6 of this Plan, will be subject to further restrictions
on transfer, including minimum holding periods.

16. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with any
payment made or benefit realized by a Participant or other Person under this
Plan, and the amounts available to the Company for such withholding are
insufficient, it will be a condition to the receipt of such payment or the
realization of such benefit that the Participant or such other Person make
arrangements satisfactory to the Company for payment of the balance of such
taxes or other amounts required to be withheld, which arrangements (in the
discretion of the Committee) may include relinquishment of a portion of such
benefit. If a Participant’s benefit is to be received in the form of shares of
Common Stock, and such Participant fails to make arrangements for the payment of
taxes or other amounts, then, unless otherwise determined by the Committee, the
Company will withhold shares of Common Stock having a value equal to the amount
required to be withheld. Notwithstanding the foregoing, when a Participant is
required to pay the Company an amount required to be withheld under applicable
income, employment, tax or other laws, the Participant may elect, unless
otherwise determined by the Committee, to satisfy the obligation, in whole or in
part, by having withheld, from the shares of Common Stock required to be
delivered to the Participant, shares of

 

16



--------------------------------------------------------------------------------

Common Stock having a value equal to the amount required to be withheld or by
delivering to the Company other shares of Common Stock held by such Participant.
The shares of Common Stock used for tax or other withholding will be valued at
an amount equal to the fair market value of such shares of Common Stock on the
date the benefit is to be included in Participant’s income. In no event will the
fair market value of the shares of Common Stock to be withheld and delivered
pursuant to this Section 16 exceed the minimum amount required to be withheld,
unless (i) an additional amount can be withheld and not result in adverse
accounting consequences, (ii) such additional withholding amount is authorized
by the Committee, and (iii) the total amount withheld does not exceed the
Participant’s estimated tax obligations attributable to the applicable
transaction. Participants will also make such arrangements as the Company may
require for the payment of any withholding tax or other obligation that may
arise in connection with the disposition of shares of Common Stock acquired upon
the exercise of Option Rights.

17. Compliance with Section 409A of the Code.

(a) To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Participants. This Plan and any grants made hereunder will be administered
in a manner consistent with this intent. Any reference in this Plan to
Section 409A of the Code will also include any regulations or any other formal
guidance promulgated with respect to such section by the U.S. Department of the
Treasury or the Internal Revenue Service.

(b) Neither a Participant nor any of a Participant’s creditors or beneficiaries
will have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this Plan and
grants hereunder may not be reduced by, or offset against, any amount owed by a
Participant to the Company or any of its Subsidiaries.

(c) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant will be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(ii) the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company will not pay
such amount on the otherwise scheduled payment date but will instead pay it,
without interest, on the first business day of the seventh month after such
separation from service.

(d) Solely with respect to any award that constitutes nonqualified deferred
compensation subject to Section 409A of the Code and that is payable on account
of a Change in Control (including any installments or stream of payments that
are accelerated on account of a Change in Control), a Change in Control shall
occur only if such event also constitutes a “change

 

17



--------------------------------------------------------------------------------

in the ownership,” “change in effective control,” and/or a “change in the
ownership of a substantial portion of assets” of the Company as those terms are
defined under Treasury Regulation §1.409A-3(i)(5), but only to the extent
necessary to establish a time and form of payment that complies with
Section 409A of the Code, without altering the definition of Change in Control
for any purpose in respect of such award.

(e) Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant will be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates will have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.

18. Amendments.

(a) The Board may at any time and from time to time amend this Plan in whole or
in part; provided, however, that if an amendment to this Plan, for purposes of
applicable stock exchange rules and except as permitted under Section 11 of this
Plan, (i) would materially increase the benefits accruing to Participants under
this Plan, (ii) would materially increase the number of securities which may be
issued under this Plan, (iii) would materially modify the requirements for
participation in this Plan, or (iv) must otherwise be approved by the
Stockholders in order to comply with applicable law or the rules of the NASDAQ
Stock Market or, if the shares of Common Stock are not traded on the NASDAQ
Stock Market, the principal national securities exchange upon which the shares
of Common Stock are traded or quoted, all as determined by the Board, then, such
amendment will be subject to Stockholder approval and will not be effective
unless and until such approval has been obtained.

(b) Except in connection with a corporate transaction or event described in
Section 11 of this Plan or in connection with a Change in Control, the terms of
outstanding awards may not be amended to reduce the Option Price of outstanding
Option Rights or the Base Price of outstanding Appreciation Rights, or cancel
outstanding “underwater” Option Rights or Appreciation Rights (including
following a Participant’s voluntary surrender of “underwater” Option Rights or
Appreciation Rights) in exchange for cash, other awards or Option Rights or
Appreciation Rights with an Option Price or Base Price, as applicable, that is
less than the Option Price of the original Option Rights or Base Price of the
original Appreciation Rights, as applicable, without Stockholder approval. This
Section 18(b) is intended to prohibit the repricing of “underwater” Option
Rights and Appreciation Rights and will not be construed to prohibit the
adjustments provided for in Section 11 of this Plan. Notwithstanding any
provision of this Plan to the contrary, this Section 18(b) may not be amended
without approval by the Stockholders.

(c) If permitted by Section 409A of the Code, but subject to the paragraph that
follows, including in the case of termination of employment or service, or in
the case of unforeseeable emergency or other circumstances or in the event of a
Change in Control, to the

 

18



--------------------------------------------------------------------------------

extent a Participant holds an Option Right or Appreciation Right not immediately
exercisable in full, or any Restricted Stock as to which the substantial risk of
forfeiture or the prohibition or restriction on transfer has not lapsed, or any
Restricted Stock Units as to which the Restriction Period has not been
completed, or any Cash Incentive Awards, Performance Shares or Performance Units
which have not been fully earned, or any dividend equivalents or other awards
made pursuant to Section 9 of this Plan subject to any vesting schedule or
transfer restriction, or who holds shares of Common Stock subject to any
transfer restriction imposed pursuant to Section 15(b) of this Plan, the
Committee may, in its sole discretion, provide for continued vesting or
accelerate the time at which such Option Right, Appreciation Right or other
award may be exercised or the time at which such substantial risk of forfeiture
or prohibition or restriction on transfer will lapse or the time when such
Restriction Period will end or the time at which such Cash Incentive Awards,
Performance Shares or Performance Units will be deemed to have been fully earned
or the time when such transfer restriction will terminate or may waive any other
limitation or requirement under any such award.

(d) Subject to Section 18(b) of this Plan, the Committee may amend the terms of
any award theretofore granted under this Plan prospectively or retroactively.
Except for adjustments made pursuant to Section 11 of this Plan, no such
amendment will materially impair the rights of any Participant without his or
her consent. The Board may, in its discretion, terminate this Plan at any time.
Termination of this Plan will not affect the rights of Participants or their
successors under any awards outstanding hereunder and not exercised in full on
the date of termination.

19. Governing Law. This Plan and all grants and awards and actions taken
hereunder will be governed by and construed in accordance with the internal
substantive laws of the State of Delaware.

20. Effective Date/Termination. This amended and restated Plan was adopted by
the Board on May 26, 2020, and is subject to approval by the Stockholders at the
2020 annual meeting of the Stockholders. If this amendment and restatement is
not so approved by the Stockholders, then this amendment and restatement shall
be void ab initio, and the Prior Plan shall continue in effect as if this
amendment and restatement had not occurred, and any awards previously granted
under the Prior Plan shall continue in effect under the terms of the grant and
the Prior Plan; provided, that thereafter awards may continue to be granted
pursuant to the terms of the Prior Plan, as in effect prior to this amendment
and restatement and as may be otherwise amended thereafter. This amended and
restated Plan shall become effective on the Effective Date if it is approved on
such date by the Stockholders. No grants will be made on or after May 30, 2018
under the Predecessor Plan, provided that outstanding awards granted under the
Predecessor Plan will continue unaffected following such date. No grant will be
made under this Plan on or after May 30, 2028, the tenth anniversary of the date
the Prior Plan was approved by the Stockholders, but all grants made prior to
such date will continue in effect thereafter subject to the terms thereof and of
this Plan.

 

19



--------------------------------------------------------------------------------

21. Miscellaneous Provisions.

(a) The Company will not be required to issue any fractional shares of Common
Stock pursuant to this Plan. The Committee may provide for the elimination of
fractions or for the settlement of fractions in cash.

(b) This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.

(c) Except with respect to Section 21(e) of this Plan, to the extent that any
provision of this Plan would prevent any Option Right that was intended to
qualify as an Incentive Stock Option from qualifying as such, that provision
will be null and void with respect to such Option Right. Such provision,
however, will remain in effect for other Option Rights and there will be no
further effect on any provision of this Plan.

(d) No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Company, contrary to law or the regulations of any
duly constituted authority having jurisdiction over this Plan.

(e) Absence on leave approved by a duly constituted officer of the Company or
any of its Subsidiaries will not be considered interruption or termination of
service of any employee for any purposes of this Plan or awards granted
hereunder.

(f) No Participant will have any rights as a Stockholder with respect to any
shares of Common Stock subject to awards granted to him or her under this Plan
prior to the date as of which he or she is actually recorded as the holder of
such shares of Common Stock upon the stock records of the Company.

(g) The Committee may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Company or a Subsidiary to the Participant.

(h) Except with respect to Option Rights and Appreciation Rights, the Committee
may permit Participants to elect to defer the issuance of shares of Common Stock
under this Plan pursuant to such rules, procedures or programs as it may
establish for purposes of this Plan and which are intended to comply with the
requirements of Section 409A of the Code. The Committee also may provide that
deferred issuances and settlements include the crediting of dividend equivalents
or interest on the deferral amounts.

(i) If any provision of this Plan is or becomes invalid or unenforceable in any
jurisdiction, or would disqualify this Plan or any award under any law deemed
applicable by the Committee, such provision will be construed or deemed amended
or limited in scope to conform to applicable laws or, in the discretion of the
Committee, it will be stricken and the remainder of this Plan will remain in
full force and effect. Notwithstanding anything in this Plan or an Evidence

 

20



--------------------------------------------------------------------------------

of Award to the contrary, nothing in this Plan or in an Evidence of Award
prevents a Participant from providing, without prior notice to the Company,
information to governmental authorities regarding possible legal violations or
otherwise testifying or participating in any investigation or proceeding by any
governmental authorities regarding possible legal violations, and for purpose of
clarity a Participant is not prohibited from providing information voluntarily
to the Securities and Exchange Commission pursuant to Section 21F of the
Exchange Act.

22. Stock-Based Awards in Substitution for Awards Granted by Another Company.
Notwithstanding anything in this Plan to the contrary:

(a) Awards may be granted under this Plan in substitution for or in conversion
of, or in connection with an assumption of, stock options, stock appreciation
rights, restricted stock, restricted stock units or other stock or stock-based
awards held by awardees of an entity engaging in a corporate acquisition or
merger transaction with the Company or any Subsidiary. Any conversion,
substitution or assumption will be effective as of the close of the merger or
acquisition, and, to the extent applicable, will be conducted in a manner that
complies with Section 409A of the Code. The awards so granted may reflect the
original terms of the awards being assumed or substituted or converted for and
need not comply with other specific terms of this Plan, and may account for
shares of Common Stock substituted for the securities covered by the original
awards and the number of shares subject to the original awards, as well as any
exercise or purchase prices applicable to the original awards, adjusted to
account for differences in stock prices in connection with the transaction.

(b) In the event that a company acquired by the Company or any Subsidiary or
with which the Company or any Subsidiary merges has shares available under a
pre-existing plan previously approved by stockholders and not adopted in
contemplation of such acquisition or merger, the shares available for grant
pursuant to the terms of such plan (as adjusted, to the extent appropriate, to
reflect such acquisition or merger) may be used for awards made after such
acquisition or merger under this Plan; provided, however, that awards using such
available shares may not be made after the date awards or grants could have been
made under the terms of the pre-existing plan absent the acquisition or merger,
and may only be made to individuals who were not employees or directors of the
Company or any Subsidiary prior to such acquisition or merger.

(c) Any shares of Common Stock that are issued or transferred by, or that are
subject to any awards that are granted by, or become obligations of, the Company
under Sections 22(a) or 22(b) of this Plan will not reduce the shares of Common
Stock available for issuance or transfer under this Plan or otherwise count
against the limits contained in Section 3 of this Plan. In addition, no shares
of Common Stock subject to an award that is granted by, or becomes an obligation
of, the Company under Sections 22(a) or 22(b) of this Plan, will be added to the
aggregate limit contained in Section 3(a)(i) of this Plan.

 

21